PER CURIAM.
Robin Carl Wilson a/k/a Robert Carl Wilson appeals from the denial of his motion to vacate sentence and judgment. We affirm.
On September 9, 1998, Wilson pled guilty to felony possession of cocaine, and driving as an habitual traffic offender. Wilson was adjudicated guilty and placed on one-year concurrent probation in both cases with 150 hours of community service and completion of a safe driving program. In May 1999, Wilson admitted to violating his probation and was sentenced to 120 days in prison. In October 2000, Wilson filed a motion to vacate plea, judgment and sentence, which the circuit court denied. Wilson’s driving privileges were indefinitely suspended as far back as 1994 and through 2000 for, among other things, repeatedly failing to appear for traffic summonses, seven prior convictions and two withholds of adjudication for driving w/hile his license was suspended. In April, 2000 his driving privileges were revoked for five years.
Wilson complains here that his driving privileges were revoked as a direct result of his 1998 guilty plea, and that had he known that his driving privileges would be revoked he would not have entered into the plea agreement. However, the record clearly indicates that Wilson’s driving privileges were revoked as a result of a conviction which occurred in April, 2000, a separate and distinct conviction from the September 1998 conviction of which Wilson here complains. As a consequence we decline to set aside the conviction and sentence.
Affirmed.